Citation Nr: 1633920	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1946 to June 1949, and August 1950 to September 1951; he served on active duty in the Air Force from July 1953 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of service connection for Parkinson disease and neuropathy have been raised by the record in a Form 21-526EZ submitted in July 2016, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

The Veteran's lung disorder is not related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009)

The Veteran asserts that he was exposed to asbestos while in service.  However, the Veteran's alleged exposure to asbestos has not been corroborated.  The Veteran was requested to provide details of his asbestos exposure, but he did not respond.  According to the guidelines contained in VA Adjudication Manual for determining probability of inservice asbestos exposure, the Veteran's primary duties of carpenter, clerk and administrative specialist, contained in his service personnel records, are not listed as military occupational specialties with a probability of exposure to asbestos.  VBA Manual M21-1, IV.ii.1.I.3.c. (2015).  Further, there is no other evidence showing that the Veteran was exposed in any way to asbsestos during service.  Therefore, based on the foregoing and as the Veteran failed to provide details of his inservice exposure to asbestos, exposure to asbestos during service is not established. 

The service treatment records are silent for any treatment or findings relating to a lung disorder.  On the service separation examination, the lungs were found to be normal.  In his report of medical history throughout service and at separation, the Veteran indicated that he did not have asthma, shortness of breath, pain or pressure in chest, or chronic cough.  

Post-service treatment records show that the Veteran underwent a bronchoscopy and thoracotomy with wedge resection of granuloma in right upper lobe in December 1973, finding a coccidioidal granuloma of right upper lobe.  It was noted that the Veteran was a nicotine addict, with greater than fifty pack years.  In an August 2000 VA treatment note, "asbestos exposure" was noted preceded by a question mark.  No acute disease was found and chronic changes and post-surgical changes of the right chest were noted.  In a March 2004 note, the Veteran's condition was reviewed and under respiratory, asbestosis was entered.  In March 2005, mild chronic obstructive pulmonary disease (COPD) was found.  The Veteran reported that he quit smoking in 1970.  In March 2009, a study was requested based on a history of asbestos exposure with evidence of asbestosis and COPD.  Findings revealed nothing acute and post-operative change in the right lung.  

In an October 2015 VA examination, COPD was found, diagnosed in 1992, as was pleural thickening, diagnosed in 2009.  The examiner noted that old coccidioidal granuloma resolved, with residual right fibrothorax.  The examiner opined that it was "less likely as not" that coccidioidomycosis was caused by or a result of the Veteran's military service or asbestos exposure during service.  The examiner based this opinion on the evidence of record, to include that the service treatment records were silent for coccidioidomycosis, which was diagnosed more than four years after separation from service, and because asbestos exposure was not a recognized etiologic agent for coccidioidomycosis.  Regarding the Veteran's diagnosed COPD, the examiner opined that it was "less likely as not" caused by or a result of service, or exposure to asbestos during service because the recognized etiology of his COPD was chronic smoking for more than 50 years, starting at age eight or nine years.  Finally, the examiner opined that the Veteran's condition of pleural thickening was 

as "likely as not" caused by or a result of exposure to asbestos in service, as well as his various jobs after service, pleural thickening being the hallmark of exposure to asbestos; however, it was "less likely as not" that the pleural thickening occurred during service because service treatment records were silent for it.
In this case, there is no probative evidence of record showing that the Veteran's diagnosed lung disorders began in service or are related to any in-service disease or injury.  There is no probative evidence supporting a finding of an inservice incurrence or aggravation of a disease or injury related to the lungs and asbestos exposure is not established.  

The Board finds the October 2015 VA examiner's findings regarding the diagnosed coccidioidomycosis and COPD not having begun in service and not being related to service probative as to these elements of the claim.  The findings were based on a review of the Veteran's history and an examination to determine whether the current disabilities began in service and are related to service.  The opinion that his pleural thickening was caused by inservice exposure to asbestos, however, is not probative as the examiner relied on an inaccurate history that the Veteran was exposed to asbestos in service.  As previously stated, exposure to asbestos during service has not been established.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Furthermore, there is no medical evidence showing that the Veteran observed any symptoms during service that are indicative of the currently diagnosed disorders.  The determination of the etiology of a disorder is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Therefore, while the Board has considered the Veteran's complaints and his theory of the claim, the probative evidence is against the claim. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a lung disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


